DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
Information Disclosure Statement
The information disclosure statement has been received and considered.
Specification
The disclosure is objected to because of the following informalities: page 14 para 0042 the list of reference signs is not understood.  Where are these in the drawings?.  Further, the list of reference numerals in paras 0043+ is incomplete.  This renders the spec confusing.
Appropriate correction is required.
Claim Objections
Claims 6,13 objected to because of the following informalities: Claims 6 and 13 contain numerous misspellings/grammatical errors throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13,15-18, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 the limitation on line 5 of the spring legs being ‘offset’ to one another is not understood.  How are they ‘offset’?
Claim 12 the limitation of a ‘parallel offset’ is not understood.  What does this mean in the figures?
Claim 13 the limitation on line 10+ of “… wherein the friction lining holding clips engage the spring legs behind the friction lining backing plate on the rear sides of each friction lining backing plate on the backing plate bearing projections and laterally next to a friction surface with…” is not understood. 
Claim 20 the limitation of ‘… axially directed thereto..” is not understood.  Which portion of the spring is this and ‘axially directed’ with respect to what structure?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim s 6--14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh
U.S. 2004/0104086 in view of Meiss et al. 6,173,819.
Regarding claims 6 and 13 Katoh shows a clearance spring arrangement substantially as claimed at 50,60 for brake caliper with pin mounting as readily apparent from figures 1,6 and 7.  The spring legs are generally shown at 60 (see fig 7) with the yoke portion generally indicated at 60a and the spring clips at 62.
Lacking in Katoh is a showing of a ‘partially lined’ caliper and a spring (figure 6) in the shape of a bow spring.
However from figure 7 it is apparent bow spring arrangements will work.  In other words it would be obvious, for instance, to turn the spring of figure 6 into a bow spring, per the teachings of figure 7.  This would merely amount to an obvious alternative or additional embodiment in Katoh based upon the existing disclosure.
Further, as broadly claimed (and as best understood) Meiss shows a ‘partially lined’ disc brake
caliper arrangement. Note the other partially lined brake disc caliper arrangements in the prior art cited
(not applied) which vary in structure.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the spring of figure 6 in Katoh to a bow spring arrangement
as indicated in figure 7 of that document simply as an obvious variation to what is already indicated in
Katoh (possibly to suit a slightly different caliper and/or application).
Further to have used the spring device in Katoh in a ‘partially lined" brake disc application would
have been obvious as indicated by Meiss, since the springs of Katoh presumably would work in other
similarly structure brake caliper arrangements.

retaining clip can be fixed in a form-fitting manner to one of the friction lining backing plates.
Regarding claim 8 Katoh, as modified and as broadly claimed, shows the friction lining
retaining clips of each clearance spring are present opposite and parallel to one another, spaced
by a predetermined distance, closed on the back, and at least partially opened axially outwardly
to receive backing plate bearing projections (see figs 6,8 at 42), and wherein the friction lining retaining clips engage around the backing plate bearing projections on at least three sides.
	Regarding claim 10 Katoh, as modified and as broadly claimed, shows that the spring
legs and yoke portion are provided symmetrically to one another along a common longitudinal
axis.
Regarding claim 11 Katoh, as modified and as broadly claimed, shows the
friction lining retaining clips are provided so as to be parallel in relation to a common
longitudinal axis.
Regarding claim 12 subject to the 112 rejection above Katoh, as modified and as broadly claimed, (as best understood) shows two friction lining retaining clips of each clearance spring is provided in mirror-image fashion to one another with a parallel offset.
Regarding claim 13, subject to the 112 rejections above, and as best understood Katoh as modified meets the claimed requirements.
	Regarding claim 17 these limitations are met, as readily apparent from the drawings.
	Regarding claims 20 and 23, as readily apparent from the figures and due to the close similarity with applicant’s design, Katoh as modified above meets the claimed requirements.
Claims 9,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh/Meiss as
applied to claims 1,13 above, and further in view of Dreher et al. 10,670,093.
Regarding claims 9,18,19 Katoh, as modified, lacks specifically showing a pocket on the clip
portion of the clearance spring.


in figure 12 at 44,45.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the clip portion of the spring in figure 7 of Katoh to include a ‘pocket’
simply to make a minor structural modification to the spring in order to adapt it to an application such
as that shown by Dreher, without having to undergo a complete redesign of a pad spring.
 Allowable Subject Matter
Claims 15,16,21,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/15/22